Title: From James Madison to Thomas Jefferson, 13 August 1804
From: Madison, James
To: Jefferson, Thomas



Dear SirAug. 13. 1804
I have now to acknowledge your two letters of the 3 & 7th. instant, with their inclosures; & to forward the communications from the office of State recd. since my last.
Before I left Washington a circular letter was prepared & the requisite provisional steps taken for giving effect to the proposed amendment as soon as the ratification of Tennissee should be notified. As that has come to me thro’ the office I take for granted that no time was lost in issuing the documents lying ready for the event.
I shall attend to your request of the Manuscript communications from Mr. Livingston as soon [as] they come to hand. I am at a loss to know by what authority, he undertook to give a part of Skipwith’s salary to an additional Secretary for a purpose not included in the business allotted to Skipwith. Not possessing here the arrangements transmitted him, I can not decide positively but I suspect that he has consulted in the measure, his feelings rather than his instructions. I fear he has listened also more to his curiosity than to prudence in the trip to England confirmed in Monroe’s letter herewith inclosed; and so severely criticised in English Newspapers.
I have signed the Blank Commission & Credence for Genl. Armstrong, sent from the office, in consequence of the suggestion recd there from him. The lapse of time makes it improbable that they will reach N. York before he sails, and the want of official notice of the new Stile of the French Govt. and even of a precise knowledge of it, justifies if it does not require the form of the documents he has now with him. If you think it not improper however, the Blank forms may be forwarded with your signature to Mr. Wagner, who will either fill them up if he knows the precise Stile, or forward them to Genl. Armstrong to be filled up by him, as you may direct.
Being an entire stranger to Mr Dickerson I can only judge of him thro’ others particularly Mr Gallatin whose opinion you possess more fully than I do. No fit person likely to accept occurs as preferable. Whether Judge Livingston of N. York would accept I know not. His talents are unquestionable; but local & other considerations are also to have their weight. I shall be happy to make our intended visit to Monticello coincide with the purpose you intimate, but the time of it depends on circumstances not altogether within our own regulation. With respectful attachment Yrs.
James Madison
